Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of Group I, claims 1-33, in response to restriction/election requirement of 04/28/2022 is acknowledged. Applicant’s election of compound 312 compound in response to election of single species representing formula XI is also acknowledged: 
    PNG
    media_image1.png
    254
    341
    media_image1.png
    Greyscale
 . In response to complex with a single species of a metal ion, Applicant elected complex of compound 312 with nickel ions (Ni(II)) and in response to single species of a conjugate compound with a label, applicant elected compound 315 conjugated with Nile Red as shown below:

    PNG
    media_image2.png
    276
    535
    media_image2.png
    Greyscale
.
Because applicant did not traverse election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the restriction requirement is deemed proper and is made FINAL. 
Claims 3, 11, 13, 16-21, and 33 of the elected group do not read on the elected species.
Examiner searched prior arts with the elected species and found arts that renders the claimed compound obvious in view of the prior arts. Therefore, the scope of the claim is restricted to the elected species only. Thus claims 3, 11, 13, 16-21 and 33-36 and the remaining non-elected subject matter of claim 1-2, 4-10, 12, 14-15, and 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). See MPEP 803.02. Applicants preserve their right to file a divisional on the non-elected subject matter. 

Status of the claims
Claims 1-2, 4-10, 12, 14-15, and 22-32 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 12, 14-15, 22-23, 25-26 and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 is directed to a monomolecular compound comprising a His-tag, a non-selective binder and a fluorophore wherein the His-tag binding is represented by the structure of formula D:

    PNG
    media_image3.png
    116
    167
    media_image3.png
    Greyscale
.
The monomolecular compound as claimed encompass an enormous number of structurally and functionally distinct compounds for which the specification does not have a clear description support.
Each of the L4, L4’, and L4” encompasses various compositions and structures and provides enormous types of various linkages/bonds to the tetravalent carbon atom. Only a few are shown below: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(alkyl substituted with amide), 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(alkyl substituted with phosphate), and

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(any combination thereof).
However, throughout the specification, the description and the process of preparation of the compound is strictly limited to utilizing the basic starting material 
    PNG
    media_image7.png
    151
    232
    media_image7.png
    Greyscale
 (C1) provided by reacting 2-amino-2hydroxylethyl propane 1, 3 diol (Tris) ( 
    PNG
    media_image8.png
    94
    94
    media_image8.png
    Greyscale
wherein the tetravalent carbon atom is directly linked to three methylene group and an amino group) with tert-butyl acetate and then by TFA deprotection (See Fig. 7). The starting material C1 is then is then coupled to amine modified NTA to provide Tri-NTA by carbodiimide reaction. Throughout the specification, the description for linkage of fluorophore is strictly limited to linkage to side chain of a linker that links the non-selective binder to the Tri-NTA and wherein the linker is linked to amide group as show by wavy lines in formula D and not to NTA group. 
Throughout the specification, there is no clear description, guidance or description of any other basic starting material or reaction scheme to provide the various compounds as described above with various linkages to the tetravalent carbon atom as encompassed by the formula XI. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiefs v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Eiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. As described above, there is not clear written description of provided various his-tag binders with tetravalent carbon having various linkages as describe above. Moreover, A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See University of California v. Eli Lilly and Co., 43 USPQ2d 1398,1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under section 112, P1, by showing the enablement of a representative number of species within the genus. A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance (here in this case, the formula D has substantial various with various compositions and various types of linkages to tetravalent carbon of the structure), the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.

Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for the enormous number of structures encompassed by formula D and various combination of the formula D with non-selective binding and fluorophores as various positions and arrangements as encompassed by the scope of claim 1 manomolecular compounds and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 12, 14, 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (WO 00/47548, hereinafter “Ying”).
In regards to claim 1, Ying teaches improved compounds for protein binding (Title). Ying teaches compound having the formula W-X-Y-(Z)n wherein, Y is a branching moiety, Z is polydentate ligand chelating agent that coordinates a metal ion, X is a spacer moiety and W is another molecules, attachment to surfaces or insertion into membranes (i.e. a non-specific binder) (Abstract and claims 21-22). Ying teaches that the metals may be Co2+, Ni2+, Cu2+ or Zn2+ and typical metal coordinating groups are nitriloacetic acid (NTA) for binding to His-tag protein (page 1, Background of the Invention). Ying teaches that Y is a branching moiety that provides plurality of moieties for covalent attachment of Z and a single moiety for covalent attachment of X. Ying teaches branching moieties
    PNG
    media_image9.png
    185
    259
    media_image9.png
    Greyscale
and  
    PNG
    media_image10.png
    177
    373
    media_image10.png
    Greyscale
for covalent attachment of Z (e.g. NTA) to the plurality of carboxylic moieties and spacer group to the single amino moiety (page 4). 
In some specific examples, Ying discloses the compounds 

    PNG
    media_image11.png
    364
    862
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    467
    947
    media_image12.png
    Greyscale
,

    PNG
    media_image13.png
    364
    874
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    396
    607
    media_image14.png
    Greyscale
, wherein the branching moiety
    PNG
    media_image10.png
    177
    373
    media_image10.png
    Greyscale
is utilized for providing the compounds. 
Ying does not specifically disclose compounds with NTA group with the branching moiety
    PNG
    media_image9.png
    185
    259
    media_image9.png
    Greyscale
. 
However, since Yin teaches alternate branching moiety 
    PNG
    media_image9.png
    185
    259
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    177
    373
    media_image10.png
    Greyscale
for covalent attachment to Z (NTA), utilizing the branching moiety 
    PNG
    media_image9.png
    185
    259
    media_image9.png
    Greyscale
in place of 
    PNG
    media_image10.png
    177
    373
    media_image10.png
    Greyscale
 for providing branched structure with tri-NTA would be considered obvious to one of ordinary skilled in the art because art-recognized equivalence betweenembodiments provides a strong case of obviousness in substituting one materialfor another. See MPEP 2144.06. 
In regards to claim 2, when R1 is H and both of G=X and L5 are absent, the compound contains an amine group attached to branched carbon as disclosed in the above branching moiety of Yin.
In regards to claims 4-6, Yin teaches that Z represents a polydentate ligand chelating agent that coordinates a metal ion (abstract and page 3). Yin teaches typical metal coordinating group is NTA and metals normally observed in ternary complexes are Co2+, Ni2+, Cu2+ and Zn2+ (page 1). Yin further discloses trNTA bound to Ni2+ with His-tag protein (page 28). Therefore, complexing the branched compounds having NTA with the metal (as for example, Ni2+) would be obvious to one of ordinary skilled in the art for binding to His-tagged protein.
In regards to claims 12, 22 and 23, as disclosed in the above compounds, Yin discloses the branching moiety having NTA further linked to a biotin (i.e. can be considered as a labeling moiety or small molecule) and thus linking biotin to the alternative branching moiety disclosed by Yin would be obvious to one of ordinary skilled in the art. 
In regards to claim 28, Yin teaches binding of 6His-tagged protein to tri-NTA in the presence of Ni2+ and thus the compounds having NTA of Yin as probe bound to Ni and His-tag would be obvious to one of ordinary skilled in the art.
Claims 1, 2, 4-6, 12, 14-15, 22-23, 25, 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (WO 00/47548, hereinafter “Ying”) as described above for claims 1, 2, 4-6 and 12, 14, 22, 23 and 28 and further in view of either of Gee et al (US 2014/038856A1, hereinafter “Gee”), Lata et al (J. Am. Chem. Soc. 2006, hereinafter “Lata”), You et al (Anal Bioanal Chem., 2014, hereinafter “You”), or Schmidt et al (US 2015/0112047A1) or in combination.
Yin has been described above that makes obvious of conjugating lysine NTA to branching moiety 
    PNG
    media_image9.png
    185
    259
    media_image9.png
    Greyscale
.  Yin discloses complexing with Ni2+ ion for binding to His-tagged protein and Yin discloses linking biotin label to the NTA containing branching moiety for immobilization/separation. 
However, Ying does not teach attaching a fluorophore dye to the protein binding conjugate compounds as required in instant claims 15, 25-26 and 29-32.
Gee discloses His-tag binding compounds having fluorophore for detecting and labeling fusion proteins that contain a poly-histidine affinity tag, the compounds having the general formula A(L)m(B)n wherein A is a fluorophore (para [0077-0078]), Lis a linker and the binding domain B, wherein B may be nitrilotriacetic acid (NTA) (para [0019] amd [0092]). Gee teaches that the compounds are used in methods for localizing the His­tagged protein in a cell and for measuring the gene expression of the His­tagged protein. Gee discloses a compound 

    PNG
    media_image15.png
    192
    845
    media_image15.png
    Greyscale
wherein the carboxylic group attached to benzene can be considered as a non-selective binder i.e. binds non-selectively. Gee teaches that the tag binding compound can be used to directly detect fusion protein having his-tag without the need for further processing such as reporter enzyme or secondary detection reagent (para 0015]).
Lata teaches discloses fluorescent tris-NTA fluorophore conjugates having a heterocyclic core structure, which are used for labeling of proteins in cell lysates and on the surface of live cells. Lata teaches various fluorophores linked to tri-NTA through a linker. 

    PNG
    media_image16.png
    509
    919
    media_image16.png
    Greyscale
.  Lata teaches that presence of fluorescent dye offers powerful means for monitoring protein interaction in vitro and in live cells and provides sensitive spectroscopic reporter for detecting and monitoring (Abstract).
You teaches multivalent chelators by various branch structures with NTA groups for providing His-tag binders binding to His-Tag proteins.

    PNG
    media_image17.png
    331
    1419
    media_image17.png
    Greyscale
. You discloses binder having tri-NTA conjugated with a dye as shown below:

    PNG
    media_image18.png
    341
    484
    media_image18.png
    Greyscale
. Tou teaches that labeling of dyes to bis-NTA or tris-NTA are very common for spectroscopic detection (page 3351, left column).
Schmidt teaches His-tag binder comprising tris-NTA conjugated to a non-selective binder (i.e. affinity tag other than oligohistidine) which can optionally be labeled with a fluorescent label for easy detection and monitoring of target protein (Fig. 2a; para [0019], [0021] and [0061]).
Therefore, given the fact that providing a fluorophore to his-tag binder (tris-NTA) provides the convenience of direct detecting/locating his-tag proteins (Gee,Lata, You), and Schmidt, it would be obvious to one of ordinary skilled in the art before the effective filing date of claimed invention to envisage or to consider providing the his-tag binder of Yin with a fluorophore with the expectation of providing the conjugate of Yin with an added property of detection of his-tag containing proteins or biomolecules with a reasonable expectation of success. From the description in mind of You, Lata or Gee, one of ordinary skilled in the art can easily envisage attaching the fluorophore at the side chain of the linker or at the end of the his-tag binder for providing a detectable construct with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-10, 12, 14-15, and 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10557852. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US patent ‘852 discloses the formula XI conjugated to a fluorophore (claim 1 of US patent ‘852).  
Claim 1 of US patent ‘852 does not disclose free amino group or reactive group as claimed in claims 1, 2, 12, 15, 22, 23, 25, and 26. 
However, one of ordinary skilled in the art can easily envisage the compound having a free amine group or various reactive group linked to tetravalent carbon for providing the His-tag binder to the fluorophore. 
In regards to metal ions as claimed in claims 4-6, 14 and 28-32, claim 1 of US patent disclose the compound having NTA a His-tag binder complexed with metal M and claim 3 of US patent discloses M is nickel and thus various metals including Nickel that can form complex with tri NTA are obvious to one of ordinary skilled in the art.
In regards to claims 7-10, 24 and 27, US patent ‘852 discloses conjugate wherein the partial structure comprises the structure 
    PNG
    media_image19.png
    389
    341
    media_image19.png
    Greyscale
 and one of ordinary skilled in the art can readily understand that the conjugate is produced by using the partial structure having amine or reactive group attached to the tetravalent carbon atom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1677